Case 1:18-cv-25132-RNS Document 157 Entered on FLSD Docket 05/13/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  Ramon Lopez, Plaintiff,                )
                                         )
  v.                                     )
                                         ) Civil Action No. 18-cv-25132-Civ-Scola
  United States of America and           )
  others, Defendants.                    )
        Order Adopting Magistrate Judge’s Report and Recommendation
          This case was referred to United States Magistrate Judge Lisette M. Reid
  for a ruling on all pre-trial, nondispositive matters and for a report and
  recommendation on any dispositive matters. On June 29, 2020, Judge Reid
  issued a report (ECF No. 146), recommending that the Court grant the
  Defendants’ motion for summary judgment and dismiss the Plaintiff’s claims
  under the Freedom of Information Act (“FOIA”) (ECF No. 135). The Court
  initially adopted the report and recommendation, noting that the Plaintiff had
  not timely filed any objections. (ECF No. 149.) Ultimately, on reconsideration,
  the Court afforded the Plaintiff an extension of time to file objections. (ECF No.
  155.) The Plaintiff objected to Judge Reid’s recommendation to grant the
  Defendants’ motion for summary judgment. (ECF No. 156.) The Court has
  considered, de novo, Judge Reid’s report, the record, and the relevant legal
  authorities. The Court finds Judge Reid’s report and recommendation cogent
  and compelling. The Court affirms and adopts Judge Reid’s report and
  recommendation (ECF No. 146) and grants the motion (ECF No. 135).
          In her report, Judge Reid recommended that the Defendants’ motion for
  summary judgment be granted the Defendants satisfied their burden of
  showing that there was not an issue of fact as to the reasonableness of the
  search conducted or that all responsive documents were produced to the
  Plaintiff. Judge Reid. The burden then shifted to the Plaintiff to set forth
  specific facts showing that there is a genuine issue for trial. Judge Reid found
  that the Plaintiff did not meet his burden because his sworn declaration
  conceded that he did receive most of the documents requested.
          The Plaintiff’s first objection contends that Judge Reid erred in finding
  that the Defendants had met their initial burden of showing the agency
  searched for the documents. The Court disagrees. Upon review of the record,
  including several sworn declarations, the Defendants showed that both the
  United States Attorney’s Office for the Southern and Middle Districts of Florida
  searched for the documents sought, twenty-four of which were responsive to
Case 1:18-cv-25132-RNS Document 157 Entered on FLSD Docket 05/13/2021 Page 2 of 2




  the Plaintiff’s request and were produced to him on two separate occasions.
  The Defendants’ efforts are reasonable under the circumstances. Price v. Nat’l
  Sec. Agency, No. 17-24440-CIV, 2019 WL 5291254, at *8 (S.D. Fla. July 31,
  2019) (Otazo-Reyez, MJ), report and recommendation adopted, No. 17-24440-
  CIV, 2019 WL 5290879 (S.D. Fla. Sept. 26, 2019) (Gayles, J.), appeal
  dismissed, No. 20-10078-HH, 2020 WL 8084459 (11th Cir. Oct. 27, 2020); see
  also Rominov Inv. Servs. Inc. v. U.S. Dep’t of Homeland Sec., No.
  619CV427ORL31EJK, 2020 WL 4289426, at *5 (M.D. Fla. July 2, 2020) (Kidd,
  M.J.), report and recommendation adopted, No. 619CV427ORL31EJK, 2020 WL
  4287354 (M.D. Fla. July 27, 2020) (Presnell, J.). The evidence also indicates
  that no other responsive documents have been discovered despite the
  Defendants’ reasonable efforts.
         The Plaintiff also contests Judge Reid’s finding that he did not satisfy his
  burden, specifically, that Judge Reid erred in finding that the Plaintiff conceded
  that he received most of the requested documents. The Plaintiff explains that
  he meant that he received most documents associated with a request regarding
  a forfeiture case involving another defendant. Assuming without finding this is
  true, the Plaintiff has nonetheless failed to show that there remains a question
  of fact regarding the reasonableness of the Defendants’ searches and the
  completion of what documents were produced.
         For these reasons, the Court agrees with Judge Reid’s well-reasoned
  analysis and recommendations and finds that summary judgment must be
  granted in favor of the Defendants. Accordingly, the Plaintiff’s objections to the
  report (ECF No. 156) are overruled and the Defendants’ motion for summary
  judgment (ECF No. 35) is granted. The Court shall enter a final judgment in
  favor of the Defendants by separate order and the Clerk of the Court is directed
  to close this case and deny all pending motions as moot.
         Done and ordered, at Miami, Florida, on May 11, 2021.

                                               _______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge

  Copies, via U.S. Mail, to:
  Ramon Lopez
  42004-004
  Edgefield Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 725
  Edgefield, SC 29824
